Citation Nr: 0022865	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1967.  

By rating action in July 1994, the Department of Veterans 
Affairs (VA), Fargo, North Dakota, Regional Office (RO) 
granted service connection for PTSD and assigned it a 10 
percent disability evaluation, effective from March 31, 1994.  
This appeal arose from an August 1996 rating decision by the 
RO that denied the award of a disability evaluation greater 
than 10 percent for the veteran's service-connected PTSD.  
After the veteran testified at an April 1997 hearing at the 
RO, the RO increased the disability evaluation for PTSD to 
30 percent by a July 1997 rating decision.  

In May 1998, the Board of Veterans' Appeals (Board) remanded 
the matter to the RO for further development of the evidence 
and procedural action.  By rating decision in March 2000, the 
RO increased the disability rating for PTSD from 30 percent 
to 50 percent, effective August 19, 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected PTSD results in severe, 
but not total, social and occupational impairment and is 
manifested by subtle signs of decline in grooming, intrusive 
flashbacks, nightmares, symptoms of hypervigilance, social 
isolation, impaired memory and concentration and anger.




CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996), prior to November 
7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(1999), effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION


When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to him with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a), especially in 
light of the data obtained pursuant to the Board's May 1998 
remand of the matter.  

Where, as here, entitlement to service connection has already 
been established and increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Factual Background

The service medical records reflect that the veteran was 
injured in July 1967 when he was involved in a fight with 
several persons who stabbed him with a knife.  

On VA hospitalization from February to March 1986, there was 
a diagnosis of alcohol dependence with minor liver damage.  

In a February 1994 statement, Dr. R.B., indicated that the 
veteran was totally disabled and unable to work due to a 
spinal injury and a disc herniation.

The report of psychological testing of the veteran in March 
1994 by VA reflects that, because of the extremely large 
number of symptoms the veteran was reporting, it was very 
difficult to interpret the score patterns, and multiple 
disorders could be diagnosed from this profile.  

Clinical records from Meritcare Hospital, dated in April 
1994, reflect treatment for the veteran's complaints of upper 
neck pain with radiation to the right occipital and left 
lower back, with right knee and buttock pain and also hip 
pain.  

The veteran reported that he had a high school education and 
work experience as a self-employed carpenter when he filed a 
claim with the VA in May 1994.  In July 1994, he indicated 
that he was unemployed since August 1992. 

An August 1996 VA psychiatric examination report includes the 
veteran's complaints of irritability, persisting vigilance 
and paranoia, excessive startle response, sleep disturbance 
and distressing reaction to visual reminders of a knife 
attack.  The veteran had friends and hobbies and believed his 
future generally looked satisfactory. 

In April 1997, during testimony at a hearing at the RO, the 
veteran testified that he had recurrent nightmares; that his 
girlfriend was the only individual he trusted and that he was 
otherwise a loner.  He did not have any interest in anything.  
The veteran said he slept with a sawed off shotgun in his 
bed-frame.  He complained that his examination by VA had been 
cursory and not a clear depiction of his life.  His 
girlfriend testified to observing his social isolation, sleep 
difficulties and nightmares and his startle response.

The veteran, who was 53 years old, underwent VA examination 
for PTSD in April 1997.  He was unemployed with no history of 
full-time employment for ten or fifteen years, but was vague 
about this, according to the examination report.  The veteran 
complained of initial insomnia, delayed awakenings, 
nightmares, much anger and low self-esteem.  He had a history 
of chronic alcohol use, abuse and treatment.  A score of 60 
was assigned on the Global Assessment of Functioning (GAF) 
scale and the examiner was unable to separate PTSD from 
alcohol dependence from depressive symptom disabilities and 
noted records of a bipolar disorder diagnosis.  Further, PTSD 
diagnostic criteria were present and alcohol dependence was 
also diagnosed.

By rating action in July 1997, the RO increased the rating 
for PTSD from 10 to 30 percent.  

Psychological testing in March 1998 by VA was interpreted as 
revealing scales that were likely to be invalid.  Only the 
antisocial personality factor scale was near the mean.  Most 
of the scales were elevated above a T score of 70.  The 
diagnostic consideration was that this was considered an 
invalid and uninterpretable profile.  

VA outpatient treatment reports include an entry for May 1998 
when it was reported that the veteran's problems were alcohol 
dependence; depression; health problems, including lungs, 
heart, and residuals of stab wounds; and PTSD.  He reported 
repeated episodes of anger at several different people during 
the past two weeks for varied reasons.  The veteran attended 
Alcoholic Anonymous (AA) meetings, PTSD Continuing Care, the 
vets center and church, worked in his yard and was trying to 
get his life in order.  The veteran stated that he had been 
feeling much better the past couple of weeks and that he had 
not really had any exacerbation of health problems.  

In response to an inquiry by the RO, the veteran reported in 
May 1998 that he has never been in receipt of benefits from 
the Social Security Administration.  

In a January 1999 outpatient record, that also clarified an 
October 1998 evaluation, a VA social worker noted that the 
veteran had diagnoses of alcohol dependence and antisocial 
personality disorder.  The veteran said he had some trouble 
working with people, quit his last job but then worked alone 
as a carpenter.  Episodic PTSD symptoms were reported.  It 
was the examiner's opinion that the symptoms presented by the 
veteran were more consistent with those diagnoses than with 
PTSD.  The GAF score reflected the difficulty the veteran was 
having with PTSD.  In general, he probably had not improved 
much over the past years when the other diagnoses were 
considered in the assessment.  The current GAF score was 70.  
During the past year, the score was 65.  

When VA examined the veteran in October 1999, the veteran's 
claims folder was reviewed prior to the examination.  The 
Board's 1998 remand was also reviewed.  The veteran reported 
that he was diagnosed as having PTSD approximately four years 
earlier.  The veteran stated that he was attacked by 11 
fellow soldiers during service; that they were armed with 
knives; and that he sustained nine wounds in the area of the 
liver and lung, the small intestine, and the right kidney.  
The veteran believed that the attack was racially motivated.  

The veteran went on to state that he had been experiencing 
intrusive and distressing flashbacks related to this incident 
for many years, probably since 1967; that he had been 
experiencing flashbacks 2 to 3 times daily; that there were a 
few triggers which might exacerbate his flashbacks (for 
example he invariably had intrusive thoughts when he watched 
television programs with violence); that he had been having 
distressing nightmares since 1967, including nightmares of a 
big crowd of black men attacking him with knives.  
Reportedly, "[t]hey hold me down and they're finishing me 
off."  The veteran appeared to have difficulty elucidating 
the frequency of his nightmares, but he suggested that he had 
been having the nightmares every other day.  The veteran 
appeared to have a few symptoms that were suggestive of 
significant hypervigilance.  For example, he slept with a 
shotgun under his bed because he was afraid that somebody 
might break into his house and harm him.  At one point in the 
past, the veteran pointed his shotgun at his girlfriend 
thinking that she was about to harm him.  The veteran also 
endorsed the history of sleep disturbances aside from 
nightmares.  Reportedly, his sleep was rather restless.  He 
tossed and turned a lot during night sleep.  He awakened a 
lot during night sleep and apparently felt completely 
disoriented from time to time.  For instance, on one occasion 
the veteran reportedly hit his girlfriend upon his awakening 
because he mistook her for soldiers who attacked him in the 
past.  The veteran also kept all his doors locked.  He was 
constantly afraid that somebody might break into his house 
and slash his throat.  The veteran had exaggerated startle 
response.  When he heard any unexpected noise, he jumped.  He 
became panicky and agitated when he heard any outside noise 
or the sound of a wiggling door.  

The examiner further reported that the veteran lives by 
himself; that he has a dog in his house; and that he has a 
girlfriend whom he has known for a number of years.  The 
girlfriend was in attendance throughout the interview.  The 
veteran described himself as a loner without any close 
friends.  He noted that he did not trust anybody because they 
call him "loony."  The veteran indicated that he has been 
harboring some vague suicidal thoughts off and on over a 
period of many years.  He denied any suicidal thoughts at the 
time of the interview.  He avoided any social gatherings 
because he felt nervous and jittery when he was around a big 
crowd of people.  The veteran is a life member of the DAV, 
although he has not been attending DAV gatherings for many 
years.  His appetite is and has been poor, for a substantial 
period of time, although the veteran denied any significant 
changes over the past 12 months.  The veteran appeared to 
have a rather limited ability to socialize.  The only person 
who appears to be emotionally close to him is his girlfriend.  
They live separately although his girlfriend visits his house 
very often.  

During the examination, the veteran endorsed a history of 
episodes of depressed mood off and on since 1967.  His mood 
tended to be worse during the wintertime.  He denied any 
recent history of crying spells.  He admitted to a sense of 
hopelessness and helplessness and low energy level.  His 
concentration and memory were significantly impaired.  He had 
not been involved in pleasurable activities over a period of 
many years.  He described his hobbies as cleaning my garage 
and socializing with my girlfriend.  "That's it."  

The veteran appeared to be a vague historian so most 
information in regard to past psychiatric history was 
obtained by reviewing his records.  He had a history of being 
followed in the MHC at the VA Hospital with therapeutic 
trials of Paxil, Risperdal and Desipramine.  The examiner was 
not sure whether the veteran ever had any hospitalizations to 
psychiatric units.  At one point in the past the veteran was 
diagnosed as having bipolar affective disorder.  The veteran 
also appeared to have a long history of alcohol dependence.  
A note by a clinician in April 1998 was reported as showing 
that the veteran's diagnoses at that time were alcohol 
dependence, PTSD, and antisocial and paranoid personality 
disorder traits.  The veteran had a history of a few 
treatments for his alcohol problems.  He stated that he was 
involved in AA treatment plans on a few occasions in the 
past.  The examiner noted that in March 1994 a MMPI-II was 
administered to the veteran but he produced an invalid 
response.  It was noted that the responses to the items in 
the latter portion of the MMPI-II were inconsistent with his 
responses to earlier items, and that it might be that he did 
this carelessly or in a random matter.  

The examination report further reflects that, according to 
the veteran, he was currently taking Acetaminophen, ASA, 
Diltiazem, Risperdal and Albuterol.  The veteran stated that 
he "quit" drinking in 1997.  Conversely, the veteran related 
that he drank some alcohol a few months ago.  The veteran 
endorsed the history of drinking alcohol on an everyday basis 
in the past, mostly beer.  He denies any history of hangover 
or early morning drinking, although he reported the history 
of rather frequent blackouts in the past.  The veteran had 
been through three alcohol treatments in the past, in 1980, 
1985 and 1998 in a VA Hospital.  His history for street drugs 
was unremarkable according to the veteran.  It was noted that 
the veteran divorced in 1993 after 25 years of marriage.  The 
veteran reported that his marriage was rather rocky and 
turbulent with a lot of arguments and physical fights.  He 
indicated that he is pretty much of a loner and has no 
friends with whom he can talk.  The veteran had completed 12 
grades of high school.  He had been unemployed over the past 
10 years.  He had had no legal problems.  He had had three 
DWIs, the last of which was in 1997.  

On mental status examination, the veteran looked his stated 
age.  He wore cowboy boots and a leather cap.  His fingers 
were abundantly decorated with many rings.  He had long hair 
and a mustache.  He showed some subtle signs of decline in 
grooming.  He related well to the interview with a rather 
good level of involvement.  He was polite and cooperative 
throughout the interview.  He made intermittent eye contact.  
His speech was fluent without echolalia or dysarthria.  His 
mood appeared to be neutral to mildly dysphoric with mood 
congruent affect.  Thought process, in general, was logical, 
coherent and goal-directed without FOI (flight of ideas?) or 
LOA (looseness of associations?).  His thought process was 
assessed to be significant for a tendency to have a 
circumstantial thinking process.  There was no tangentiality.  
The veteran denied hallucinations, delusions, and suicidal or 
homicidal ideations at the time of the interview.  The 
veteran was oriented to person and time.  He believed that 
the day's date was October 14, 1999, rather than 
October 18th.  His abstractive ability was assessed to be 
significantly impaired.  His insight and judgment were felt 
to be poor.  

In conclusion, the examiner described the veteran as a 
divorced individual who was stabbed nine times during a 
skirmish with fellow soldiers in July 1967, sustaining 
significant lesions, including to the kidney, intestine, lung 
and liver.  His clinical picture at this point was described 
as significant for intrusive and distressing flashbacks and 
nightmares related to this incident.  The veteran also had 
symptoms of hypervigilance and exaggerated startle response.  
His lifestyle was significant for substantial social 
isolation.  Upon questioning, the veteran provided a history 
of some symptoms of mood disorder, although the examiner was 
not sure whether the veteran met the criteria for any mood 
disorder of DSM-IV (American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
ed.).  It was also noted that the veteran has a longstanding 
history of alcohol addiction with a history of many alcohol 
treatments.  The diagnostic impression on AXIS I was PTSD, 
chronic, moderate, alcoholic dependence, in partial 
remission, and personality disorder, NOS (not otherwise 
stated), with traits of antisocial personality disorder.  The 
current GAF score was 55.  The assigned score was based on 
pronounced symptoms of PTSD such as flashbacks, nightmares 
and social isolation.  The examiner opined that the veteran's 
symptoms of PTSD have a significant effect on his 
employability.  The veteran's intrusive flashbacks, 
nightmares, symptoms of hypervigilance and social isolation 
interfere significantly with his everyday activities.  The 
examiner further commented that, at this point, this veteran 
has limited, if any, ability to hold any substantially 
gainful employment.  

In March 2000, the RO assigned a 50 percent rating to the 
veteran's service-connected PTSD and awarded a total rating 
based upon individual unemployability due to service-
connected disability.

Analysis

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria in the 
Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth at 61 Fed. Reg. 52695-52702 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130 (1999)).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.

As such, the Board will review the disability under the old 
and new criteria.  The Board notes that the RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated August 1996.  The November 1996 
statement of the case evaluated the veteran's claim under the 
old regulations.  The July 1997 and March 2000 supplemental 
statements of the case evaluated the veteran's claim using 
the new regulations.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the old regulations, effective prior to November 7, 
1996, Diagnostic Code 9411 provided that a 50 percent 
evaluation was warranted for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Id.  A 100 percent rating 
was warranted when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or the veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new diagnostic criteria for PTSD, effective 
November 7, 1996, a 50 percent evaluation will be assigned 
for PTSD which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  A 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id. 

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102 
(1999), requiring that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 61 Fed. Reg. 52698.  In light of the above, the Board 
shall consider all of the veteran's various symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 70 
percent rating are met as the veteran's service-connected 
PTSD has resulted in severe, but not total, occupational and 
social impairment.  In August 1996, a VA examiner reported 
PTSD symptoms of irritability, persisting vigilance/paranoia, 
excessive startle response and sleep disturbance but noted 
that the veteran believed the future generally looked 
satisfactory and that the veteran had friends and hobbies.  
However, when examined in April 1997, the veteran reported 
being unemployed for several years, described insomnia, sleep 
difficulty and lots of anger and the physician noted a 
history of chronic alcohol use, abuse and treatment.  The VA 
doctor assigned a GAF score of 60, indicating moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning, but the physician was unable to separate 
PTSD from alcohol dependence from depressive symptom 
disabilities, and noted a diagnosis of bipolar disorder.  
When examined by VA in October 1999, the veteran's 
concentration and memory were significantly impaired, there 
were subtle signs of decline in grooming, he was oriented to 
person and time, with fluent speech, neutral to mildly 
dysphoric mood and significantly impaired abstractive 
ability.  The examiner assigned a GAF of 55, opined that the 
veteran's symptoms of PTSD had a significant effect on his 
employability and commented that the veteran had limited, if 
any ability to hold any substantially gainful employment.  
Persistent delusions, gross inappropriate behavior or other 
symptoms such as to warrant a 100 percent evaluation under 
the new criteria are not demonstrated.  Similarly, as for the 
old rating criteria for a 100 percent evaluation, neither 
virtual isolation, totally incapacitating psychoneurotic 
episodes, nor demonstrable inability to work, due to service-
connected PTSD, are shown.  Accordingly, a 70 percent 
evaluation for the service-connected PTSD is most appropriate 
at this time.  The benefit of the doubt has been resolved in 
the veteran's favor to this extent.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996), 
prior to November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, 
Diagnostic Code 9411 (1999), effective November 7, 1996.

The Board has also considered whether the veteran's 
disability picture is so exceptional or unusual as to warrant 
a referral for evaluation on an extraschedular basis.  Here, 
the schedular rating criteria are completely appropriate for 
rating the disability and no higher rating is warranted based 
on the objective evidence.  There is no evidence disclosing 
that the veteran's PTSD, alone, causes marked interference 
with employment or necessitates frequent periods of 
hospitalization as is required for a referral under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals

 

